DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al. (US Publication No.: 2010/0139904 hereinafter “Chiba”).
With respect to claim 1, Chiba discloses a heat dissipation structure (Fig. 1a), comprising plural cooling fins (Fig. 1a, fins 6), wherein a flow space for air flow is defined between every two cooling fins (Fig. 1a, air, as explained in para 0039, can flow between the fins in the gap), and a through-hole which is connected with the flow space is defined on each cooling fin (Figs. 1a & 1c, through-holes 8).
With respect to claim 2, Chiba discloses the heat dissipation structure according to claim 1 as discussed above. Chiba also discloses wherein the cooling fin is provided with plural through-holes (Para 0007, Figs. 1a-1d, multiple holes 8).
With respect to claim 6, Chiba discloses the heat dissipation structure according to claim 1 as discussed above. Chiba also discloses wherein the air flow direction of the through-hole on the cooling fin is perpendicular to the direction of air flow in the flow space (Figs. 1a-1c, holes 8 are perpendicular to the gap between fins 6).
With respect to claim 7, Chiba discloses the heat dissipation structure according to claim 1 as discussed above. Chiba also discloses wherein the through-hole on the cooling fin is in a circular, elliptical, polygonal or irregular shape (Fig. 1, 9 are circular holes).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US Publication No.: 2010/0139904 hereinafter “Chiba”).
With respect to claims 3-5, Chiba discloses the heat dissipation structure according to claim 2 as discussed above. Chiba is silent to wherein the through-holes on a cooling fin are partly overlapped with the through-holes on a neighboring cooling fin (as per claim 3), wherein the through-holes on a cooling fin are completely overlapped with the through-holes on a neighboring cooling fin (as per claim 4), wherein the through-holes on a cooling fin are not overlapped with the through-holes on a neighboring cooling fin (as per claim 5).
Chiba does, however, disclose that the diameter and number of holes on the fins can vary depending upon a desired heat transfer rate which would determine if the holes overlap a neighboring fin of not (Para 0047). Therefore, the hole diameter which would determine if the holes overlap neighboring holes or not is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the hole size can vary depending upon a desired flow rate and heat transfer rate. Therefore, since the general conditions of the claim, i.e. that ***, were disclosed in the prior art by Chiba, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have neighboring holes partly, completely or not overlap. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763